Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Specification    
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/04/2012 and 06/07/2012 is being considered by the examiner.
Allowable Subject Matter
             Claim1-3 is allowed.
The following is an examiner's statement of reasons for allowance: The  closest prior art of record of Dip (JP 2003-051439 in view of Chang US 2015/0211122) teaches the limitation of " adjusting heat generation of heaters in a substrate processing apparatus, wherein the substrate processing apparatus includes a plurality of heating modules each including a table on which a substrate is placed to be heated, the table having a plurality of heaters whose heat generation can be controlled independently from each other, adjusting units that each output a control signal that controls electric power supplied to the corresponding heater based on a deviation of a detected temperature from a set temperature, and adding units that each add a target temperature and an offset value to obtain the set, but it does not teach or suggest, singularly or in combination, at least the limitations of the independent claim 1 including “a first step that: places an adjustment substrate on the table under conditions that heat generation of the heaters are stable and that the offset values assigned to the heaters are set to zero; and detects temperatures of heated zones of the adjustment substrate by means of temperature sensors disposed in the adjustment substrate, thereby to obtain temperature transition profiles of the adjustment substrate;
a second step that: calculates, based on the temperature transition profiles, integrated quantities of heat of each of the heated zones in each of time sections, the time sections being defined by dividing a time period from a first time point to a second time point; calculates averages of the integrated quantities of heat of the heated zones in the respective time sections; calculates the difference of the integrated quantity of heat from the average of the integrated quantities of heat in each of the heated zones in each of the time sections; and determines each of the differences as the offset values of the respective ones of the heated zones in respective ones of the time sections, wherein the first time point is a time point at which a temperature transition profile of the substrate is rising toward a process temperature, and the second time point is a time point after the temperature transition profile reaches the process temperature;
a third step that performs a step which is the same as the first step except that the offset values obtained by the second step are used, and performs a step which is the same as the second step, thereby to obtain offset values, wherein the third step is performed at least once; and
a fourth step that: performs a step, which is the same as the first step except that the offset values obtained by the third step are used, thereby to obtain temperature transition profiles; calculates, based on that temperature transition profiles, integrated quantities of heat from a predetermined time point after the adjustment substrate is placed on the table to a time point at which the adjustment substrate is removed from the table in each of the heated zones; calculates a difference of the integrated quantity of heat in each of the heated zone from a reference integrated quantity of heat commonly assigned to the heated zones; and determines each of the differences as the offset values of the respective ones of the heated zones.”
Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in the independent claim, the claim is deemed patentable over the prior art.Claims 2-3 are also allowed as being directly or indirectly dependent of the allowed base claim(s). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU L DIALLO whose telephone number is (571)270-5449. The examiner can normally be reached M-F: 9:00AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN L PARKER can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAMADOU L DIALLO/Primary Examiner, Art Unit 2819